Exhibit 10.10

COX EXECUTIVE SUPPLEMENTAL PLAN

Cox Enterprises, Inc. (the “Company”) hereby adopts the Cox Executive
Supplemental Plan (the “Plan”). The primary purpose of the Plan is to provide
supplemental pension benefits for a select group of the Company’s management
employees and their dependents.

ARTICLE 1

Definitions

For the purpose of this Plan, unless the context requires otherwise, the
following words and phrases shall have the meanings indicated below:

1.1 Accrued Retirement Benefit - means as to each Participant a monthly benefit
which is equal to the Participant’s Normal Retirement Benefit computed as of any
date in accordance with Section 2.1.

1.2 Applicable Percentage - means the percentage amount shown under the
following schedule which corresponds to the Participant’s completed years of
Benefit Service on the date his or her status as an Employee terminates by
reason of his or her death, as appropriate:

 

Years of Benefit Service

   Applicable
Percentage  

0 but less than 10

   25 %

10 but less than 15

   30 %

15 but less than 20

   35 %

20 but less than 25

   40 %

25 but less than 30

   45 %

30 or more

   50 %

1.3 Average Compensation - means as to each Participant his or her Final Average
Compensation, as defined in Section 2.19 of the Cox Enterprises, Inc. Pension
Plan, divided by twelve; provided, that compensation paid to a Participant
listed on Exhibit A beyond his or her Normal Retirement Date shall be included
for the purpose of determining such a Participant’s Final Average Compensation.



--------------------------------------------------------------------------------

1.4 Beneficiary - means (a) the person or persons, natural or otherwise, so
designated in writing by the Participant in a form provided for this purpose
(and, in the event that more than one person is so designated, benefits shall be
allocated equally among such persons unless another allocation method acceptable
to the Committee is specified in such designation) or (b) the Participant’s
estate in the event no such designation is made, no person so designated
survives the Participant or no person so designated survives until the death
benefit, if any, payable on behalf of the Participant under Article 5 of the
Plan has been paid in full.

1.5 Benefit Service - means as to each Participant his or her number of Years of
Benefit Service, as credited in accordance with the terms of the Cox
Enterprises, Inc. Pension Plan.

1.6 Board - means the Board of Directors of the Company.

1.7 Code - means the Internal Revenue Code of 1986, as amended, or any successor
statute.

1.8 Committee - means the Executive Benefits Committee as described in Article
11.

1.9 Disability Benefit Date - means the first day of the first month which
coincides with, or immediately follows, the date fixed by the Committee acting
in its sole discretion as the date which, in retrospect, a Participant first
became a Disabled Participant.

1.10 Disabled Participant - means a Participant who is so designated by the
Committee on the basis of its determination that he or she is physically or
mentally unable to continue to fulfill his or her duties as an active and
full-time Employee at his or her assigned level of responsibility or competence,
and thereafter that he or she remains unable to resume such duties or their
equivalent. The Committee’s determination shall be based upon an examination of
all the facts and circumstances which in its discretion it deems to be relevant
(including a report from one or more licensed physicians or psychiatrists
selected by the Committee) and the Committee’s



--------------------------------------------------------------------------------

determination shall be final. The Committee shall review a Participant’s
designation as a Disabled Participant on or before each anniversary of his or
her Disability Benefit Date by examining such information and facts as the
Committee in its discretion may request from the Disabled Participant. The
Committee may terminate a Participant’s designation as a Disabled Participant at
any time based upon an examination of all the facts and circumstances which, in
its discretion, it deems to be relevant (including a report from one or more
licensed physicians or psychiatrists selected by the Committee) and the
Committee’s determination shall be final.

1.11 Early Retirement Date - means the first day of the first month which
coincides with, or immediately follows, the date on which a Participant’s
employment is terminated for any reason, whether voluntarily or otherwise,
(i) before his or her Normal Retirement Date and (ii) on or after the date the
Participant (a) reaches age fifty-five (55) and (b) completes ten (10) or more
years of Vesting Service.

1.12 Employee - means an individual who is an employee of the Company or of a
Participant Company (i) who has the highest level of operational, policy or
professional responsibilities, or who has served in an exceptionally meritorious
fashion, (ii) who is so designated by Board resolution and (iii) whose status as
such has not terminated, which status shall terminate in any period of
employment on the earlier of (1) the date set by the Board acting in its
absolute discretion, (2) the date his or her employment terminates for any
reason whatsoever or (3) his or her Disability Benefit Date.

1.13 ERISA - means Public Law 93-406, the Employee Retirement Income Security
Act of 1974, as amended.

1.14 Normal Retirement Date - means the first day of the first month which
coincides with, or immediately follows, the date on which a Participant reaches
age sixty-five (65).



--------------------------------------------------------------------------------

1.15 Participant - means, an Employee or a former Employee who is receiving, or
is eligible to receive, any benefit under this Plan.

1.16 Participating Company - means any corporation that is a member of the
controlled group of corporations, as defined for purposes of Section 1563(a)(1)
of the Code, the common parent of which is the Company, which is so designated
through the execution of a Joinder Agreement as described in Article 12.

1.17 Plan Administrator - means the Company.

1.18 Plan Year - means the calendar year.

1.19 Retirement Date - means the first day of the first month which coincides
with, or immediately follows, the date on which a Participant’s active and
full-time employment is terminated on or after his or her Normal Retirement
Date.

1.20 Spouse - means the individual who as of any day is a Participant’s lawful
spouse and is not legally separated from such Participant under a final decree
of divorce or separate maintenance.

1.21 Vested Date - means the date on which an Employee has completed ten
(10) years of Vesting Service.

1.22 Vesting Service - means as to each Participant his or her number of Years
of Vesting Service, as credited in accordance with the terms of the Cox
Enterprises, Inc. Pension Plan.

ARTICLE 2

Retirement

2.1 Normal Retirement Benefit. A Participant on his or her Retirement Date shall
receive a monthly benefit under which payments shall commence as of such
Retirement Date and shall continue as of the first day of each month thereafter
during his or her lifetime; provided, that monthly benefit payments to any
Participant listed in Exhibit A shall commence on such



--------------------------------------------------------------------------------

Participant’s Retirement Date and continue as of the first day of each month
thereafter during his or her lifetime, but for not less than 120 months. The
amount of each monthly Normal Retirement Benefit shall (subject to Article 7) be
equal to the product of (a) two and one-half percent (2-1/2%) of his or her
Average Compensation and (b) his or her total number of years of Benefit
Service, provided, that the Normal Retirement Benefit shall not exceed fifty
percent (50%) of his or her Average Compensation. In the event that the
Participant also is eligible for a benefit under any defined benefit plan
maintained by an Employer under Section 401 of the Code, such Participant’s
Normal Retirement Benefit shall not commence until the date on which the payment
of his or benefit under this plan commences.

ARTICLE 3

Early Retirement

3.1 Early Retirement Benefit. Except as provided in Section 3.2, a Participant
on his or her Early Retirement Date shall receive a monthly benefit under which
payment shall commence as of such Early Retirement Date and shall continue as of
the first day of each month thereafter during his or her lifetime; provided,
that monthly benefit payments to any Participant listed in Exhibit A shall
commence on such Participant’s Early Retirement Date and continue as of the
first day of each month thereafter during his or her lifetime, but for not less
than 120 months. In the event that a Participant also is eligible for a benefit
under any defined benefit plan maintained by an Employer under Section 401 of
the Code, such Participant’s Early Retirement Benefit shall not commence until
the date on which the payment of his or her benefit under that plan commences.
The amount of each monthly Early Retirement Benefit shall (subject to Article 7)
equal the product of (a) two and one-half percent (2-1/2%) of his or her Average
Compensation and (b) his or her total number of years of Benefit Service,
provided, that a Participant’s Early Retirement Benefit shall not exceed fifty
percent (50%) of his or her Average Compensation. A Participant’s Early



--------------------------------------------------------------------------------

Retirement Benefit shall be reduced to account for early payment by a percentage
thereof, which percentage equals one-third percent (1/3%) per month multiplied
by the number of full months between the date as of which the payment of his or
her Early Retirement Benefit commences and the later of (a) the date the
Participant attains age sixty (60), or (b) the date on which the Participant
would have completed twenty (20) years of Vesting Service if the Participant had
not retired and had continued to work the same number of Hours of Service, as
defined under the Cox Enterprises, Inc. Pension Plan, as he or she had worked
prior to retirement, but in no event later than the date the Participant attains
age 65. Notwithstanding any provisions to the contrary, the amount of each such
monthly Early Retirement Benefit for a Participant who has attained age sixty
(60) and who has completed twenty (20) or more years of Vesting Service on his
or her Early Retirement Date shall not be reduced to account for early payment,
and the monthly Early Retirement Benefit payable to a Participant who is between
age fifty-five (55) and sixty (60) on his or her Early Retirement Date, and who
has completed twenty (20) years of Vesting Service on such Early Retirement
Date, shall be reduced to account for early payment only by the number of months
between the date his or her Early Retirement Benefit commences and the date on
which the Participant would have attained age sixty (60).

3.2 Benefit Postponement. A Participant in a manner and at a time satisfactory
to the Committee (but not later than his or her Early Retirement Date) may
request that the commencement of his or her monthly Early Retirement Benefit be
postponed from his or her Early Retirement Date to his or her Normal Retirement
Date and, in the event that he or she also requests the same postponement of any
benefit payable under any defined benefit plan maintained by an Employer under
Section 401 of the Code and the Committee approves his or her request under this
Plan, such a Participant shall receive an unreduced Early Retirement Benefit,
which payment shall commence as of his or her Normal Retirement Date and shall
continue as of the first day of each month thereafter during his or her
lifetime.



--------------------------------------------------------------------------------

ARTICLE 4

Disability Benefit

4.1 Disability Benefit. A Disabled Participant shall continue to receive his or
her normal basic salary (as in effect on the day before his or her Disability
Benefit Date) until the day immediately preceding the first anniversary of his
or her Disability Benefit Date, his or her date of death, or the date of his or
her designation as a Disabled Participant is terminated by the Committee,
whichever occurs first and, in the event he or she remains a Disabled
Participant on the first anniversary of his or her Disability Benefit Date, he
or she shall (subject to Article 7 and Section 4.5 hereof) receive thereafter, a
monthly Disability Benefit equal to sixty percent (60%) of his or her Average
Compensation (determined as of his or her Disability Benefit Date) under which
payment shall commence as of the first day of each month thereafter during his
or her lifetime, or until the Participant’s designation as a Disabled
Participant is terminated by the Committee. Notwithstanding the foregoing, any
benefits payable to a Disabled Participant under this Article 4 of the Plan
shall be offset on a dollar-for-dollar basis by the aggregate of any benefits
paid to the Disabled Participant under the Cox Enterprises, Inc. Long-Term
Disability Plan, from the Federal Social Security Administration (primary
insurance benefits only) and under any state and local workers compensation law.

4.2 Reinstatement as Active Employee. The period which begins on a Disabled
Participant’s Disability Benefit Date and ends on the date his or her
designation as such is terminated, but prior to his or her Normal Retirement
Date, shall be deemed for purposes of this Plan to be a leave of absence
authorized by the Committee only in the event that (1) the date on which such
designation is terminated coincides with the date of his or her reinstatement as
an active and full-time Employee, and (2) he or she is redesignated after such
reinstatement as an Employer under this Plan.



--------------------------------------------------------------------------------

4.3 Preemption of Other Compensation. The payment of a monthly Disability
Benefit under this Plan shall be in lieu of any other current compensation
payment to the Disabled Participant from the Company, exclusive, however, of any
benefit payments under the Cox Enterprises, Inc. Long-Term Disability Plan.

4.4 Death. In the event that a Disabled Participant dies before the first
anniversary of his or her Disability Benefit Date, his or her death benefit
under this Article 4 shall be determined and paid to his or her Beneficiary
under Section 5.1 as if the Disabled Participant had been an active and
full-time Employee on his or her date of death. On the other hand, in the event
that a Disabled Participant dies on or after the first anniversary of his or her
Disability Benefit Date but before 120 monthly Disability Benefit payments have
been made to him or her and he or she is a Disabled Participant on his or her
date of death, then the balance of such 120 monthly Disability Benefit payments
shall continue to be paid each month on behalf of the Disabled Participant to
his or her Beneficiary.

4.5 Lapse of Long-Term Disability Plan Coverage. Notwithstanding other
provisions of this Article 4 to the contrary, payment of a monthly Disability
Benefit to a Disabled Participant will cease as of the later of the date he or
she attains age 65 or the last date payment is made on which the Disabled
Participant still is eligible to receive a benefit under the Cox Enterprises,
Inc. Long-Term Disability Plan. Thereafter, and of such date, the Disabled
Participant will be eligible to receive a benefit under the Plan under the terms
of Article 2 hereof, determined as if the Disabled Participant had retired on
such last date. For purposes of this Section 4.5, the Disabled Participant’s
Average Compensation shall be determined as of the date he or she first became
disabled.



--------------------------------------------------------------------------------

ARTICLE 5

Death Benefit

5.1 Preretirement Death Benefit.

(a) General Rule. In the event that a Participant dies while an active and
full-time employee, his or her Beneficiary shall (subject to Section 5.1(b)
below) receive a monthly benefit under which payments shall commence as of the
first day of the first month which immediately follows the date of the
Participant’s death and which shall continue as of the first day of each month
thereafter until a total of 120 such payments have been made on behalf of the
Participant. The amount of this monthly preretirement death benefit shall
(subject to Section 5.1(b) below) equal the greater of (1) the Participant’s
Applicable Percentage of his or her Average Compensation on his or her date of
death, or (2) in the event a Participant dies on or after the date he or she
reaches age fifty-five (55) and completes at least ten (10) years of Vesting
Service, the Participant’s benefit as determined under Section 3.1 or (if
otherwise eligible) Section 2.1 as if he or she had retired immediately before
he or she died.

(b) Special Rules. In the event that a death benefit is payable on behalf of a
Participant to his or her Spouse under any defined benefit plan maintained by an
Employer under Section 401 of the Code, (1) the amount of each monthly benefit
payment described in Section 5.1(a) above made to a Beneficiary shall be offset
by the actuarial equivalent value of the monthly death benefit payable to such
Spouse under such other defined benefit plan, whether or not such death benefit
currently is being paid, and (2) such Spouse (in the event he or she also is the
Participant’s Beneficiary for purposes of Section 5.1(a) above) shall have the
right to request the payment of such net death benefit under this Plan in the
form of an actuarially equivalent benefit (i) which is payable only for such
Spouse’s lifetime and (ii) which commences as of the same date as the payment of
that Spouse’s death benefit commences under the defined benefit plan described



--------------------------------------------------------------------------------

above and (iii) which ends as of the same date as that death benefit and, in the
event the Committee approves such a request, such Spouse’s net death benefit
under this Plan shall be paid only in that form.

5.2 Post-Termination Death Benefit. In the event of the death of a Participant
who is entitled to an Accrued Retirement Benefit in accordance with Article 6
prior to the commencement of such monthly benefit, his or her Beneficiary shall
receive a monthly benefit payable under the terms of Section 5.1 as if the
Participant still was an active and full-time employee on the date of his or her
death. For the purpose of this Section 5.2, a Participant’s Average Compensation
shall be determined as of the last date of his or her employment with the
Company.

5.3 Post-Retirement Death Benefit. In the event a Participant dies after his or
her active and full-time employment has terminated by reason of his or her
retirement under Article 2 or Article 3 of this Plan, no retirement death
benefit shall be payable on behalf of such Participant except to the extent he
or she elected a benefit payment form under Article 8 which includes a death
benefit.

ARTICLE 6

Vested Benefit

6.1 Vested Benefit. A Participant whose status as an Employee terminates on or
after his or her Vested Date but before he or she is eligible for a benefit
under Article 2, Article 3 or Article 4 of this Plan shall (subject to Article
7) be entitled to receive a monthly benefit equal to his or her Accrued
Retirement Benefit, under which payment shall commence as of his or her Normal
Retirement Date, if he or she is then living, and which shall continue as of the
first day of each month thereafter only for his or her lifetime. However, such a
Participant may elect, in a writing delivered to the Company before the first
day of the Plan Year in which he or she attains age fifty-five (55),



--------------------------------------------------------------------------------

that his or her Accrued Retirement Benefit commence as of the first day of the
first month which coincides with or next follows the date the Participant
reaches age fifty-five (55) or as of any later date prospectively selected by
the Participant, and such selected date shall be treated as his or her Early
Retirement Date. The Accrued Retirement Benefit of a Particpant that commences
before his or her Normal Retirement Date shall be reduced by a fractional amount
thereof, where the applicable fractions are as follows:

(A) 1/180 for each month between his or her Normal Retirement Date and the later
of his or her Early Retirement Date under this Article 6 or the date sixty
(60) months prior to his or her Normal Retirement Date; and

(B) 1/360 for each month by which his or her Early Retirement Date under this
Article 6 precedes the date sixty (60) months prior to his or her Normal
Retirement Date.

No death benefit shall be payable under this Plan on behalf of such a
Participant in the event he or she dies after the date payment of his or her
Accrued Retirement Benefit commences except to the extent he or she elected a
benefit payment form under Article 8 which includes a death benefit. No
retirement benefit whatsoever shall be payable under this Plan to, or on behalf
of, a Participant whose status as an Employee terminates before his or her
Vested Date unless such benefit is payable under Article 2 or Article 4.

ARTICLE 7

No Duplication of Benefits

The benefits payable under this Plan shall not duplicate benefits payable under
any defined benefit plan maintained by the Company under Section 401 of the
Code. No benefit therefore shall be payable to a Participant under this Plan
unless his or her monthly benefit under this Plan exceeds the total monthly
benefit payable to such Participant under the defined benefit



--------------------------------------------------------------------------------

plan maintained by the Company under Section 401 of the Code and, in the event a
benefit is payable under this Plan to such a Participant, the actual amount of
such benefit payable under Article 2, article 3, Article 4 or Article 6 shall
equal the excess, if any, of the Participant’s benefit as described in the
applicable article over the total benefit, if any, payable to such Participant
under the defined benefit plan maintained by the Company under Section 401 of
the Code, where for purposes of determined such excess:

(1) in the event that the Participant’s benefit (if any) under such other plan
and under this Plan are paid in the form of an annuity payable monthly for the
lifetime of the Participant, the total benefit under such other plan and this
Plan shall be expressed (according to the terms of such plan) as an annuity
payable monthly for the lifetime of a Participant, which commences as of the
date his or her benefit is scheduled to commence under this Plan, and

(2) in the event that the Participant’s benefit (if any) under such other plan
or under this Plan are paid other than in the form of an annuity payable monthly
for the lifetime of the Participant, the total benefit under such other plan
shall be expressed, on an actuarially equivalent basis, in the form of the
benefit payable under this Plan.

Notwithstanding the above, the Participant’s Normal Retirement Benefit, Early
Retirement Benefit or Accrued Retirement Benefit, whichever is applicable, shall
not be less than the annual benefit to which the Participant would be entitled
under the Company’s defined benefit plan which is in excess of the limits on
annual benefits pursuant to Section 415(b) of the Code as of January 1 of the
calendar year in which retirement occurs or in which the Participant attains age
sixty-fix (65), whichever is later; for this purpose, any such excess will be
computed on the basis of the form of benefit actually payable to the Participant
under the Company’s defined benefit plan.



--------------------------------------------------------------------------------

ARTICLE 8

Benefit Payment Forms

A Participant who is eligible for the payment of a Plan benefit under Article 2,
Article 3 or Article 6 shall have the right to request the payment of such
benefit in one of the benefit payment forms described in paragraph (a) through
paragraph (d) below and, in the event the Committee approves his or her request,
his or her benefits shall be paid in that form. However, in the event a
Participant fails to make a timely requests, his or her benefit shall be paid in
the form described in paragraph (a) below:

(a) An annuity payable monthly only for the lifetime of the Participant (and in
the case of Participants listed in Exhibit A, for not less than 120 months);

(b) An annuity payable monthly for the lifetime of the Participant, but for not
less than 120 months, which shall be the actuarial equivalent of the benefit
described in paragraph (a) above;

(c) A joint and 50% survivor annuity which is the actuarial equivalent of the
benefit described in paragraph (a) above and which is payable in monthly
installments for the life of a Participant and thereafter for the life of his or
her Spouse, if the Spouse survives, where (1) the identity of such Spouse shall
be established on the date of which benefit payments first are scheduled to
commence under this form to the Participant and thereafter shall not be changed
for any reason whatsoever, and (2) the amount of the monthly annuity payable to
such surviving Spouse at the death of the Participant shall equal 50% of the
monthly annuity which was payable to the Participant during his or her lifetime;
or



--------------------------------------------------------------------------------

(d) any other benefit payment form which is the actuarial equivalent of the
benefit described in paragraph (a) above and which the Participant requests
under a defined benefit plan maintained by an Employer under Section 401 of the
Code and, finally, which the Committee, acting in its absolute discretion,
determines to be in the interest of the Participant and not adverse to the
interest of the Plan.

A request by a Participant for the payment of his or her Plan benefit in any
benefit payment form shall be made in writing and shall be filed before the date
as of which his or her benefit payments are scheduled to commence under this
Plan.

ARTICLE 9

Source of Records and Benefit Payments

9.1 Records. All records relating to the accrual and disbursement of benefits
to, or on behalf of, a Participant or a Disabled Participant of this Plan shall
be maintained by the Company.

9.2 Participating Employer Who Pays Benefits. All benefits which have accrued
under this Plan to, or on behalf of, a Participant or a Disabled Participant
shall be paid by the Company or by the Participating Company which is the
Participant’s employer on the date his or her status as an Employee last
terminates.

9.3 Participant List. The Committee shall at all times maintain a current list
of all Participants, all Disabled Participants, all Participants whose
employment was terminated after their Vested Date, and all persons receiving
benefits, and said list shall contain such other information as the Committee
shall deem appropriate.

9.4 Source of Benefit Payments. Any person who claims a benefit under this Plan
shall look solely to the general assets of the Participating Employer obligated
to make such payments under Section 9.2. Such person’s interest in such assets
as a result of such claim shall in no matter whatsoever be superior or senior to
the claim of any other general and unsecured creditor of the Participating
Employer, and in no event whatsoever shall any other person whomsoever be liable
to pay such benefits.



--------------------------------------------------------------------------------

ARTICLE 10

Special Provisions

10.1 Misconduct. If the Committee finds that any Participant engaged in
(1) misconduct resulting in a detriment to the Company, (2) dishonesty which
results in financial loss to the Company, (3) malicious destruction of any
property of the Company or a Participating Company, (4) a felony for which he or
she is convicted which arises out of his or her employment by the Company and
(5) such Participant’s employment with the Company is terminated for any such
causes, the Committee shall, notwithstanding any other provision in this Plan to
the contrary and in accordance with uniform rules to be adopted and administered
by it, direct forfeiture of all benefits of such Participant under this Plan.

10.2 Application for Benefits. Notwithstanding anything to the contrary
contained in this Plan, any retirement benefits payable hereunder shall become
payable only after the Participant, his or her surviving Spouse or his or her
Beneficiary, as the case may be, has made an application with the Committee for
such benefit upon a form satisfactory to the Committee for this purpose. In the
event any retirement benefit becomes payable under this Plan and no application
therefor has been filed by any such person within two (2) years from the date
such benefit becomes payable, such benefit shall be forfeited. In the event an
application has been filed for a retirement benefit prior to the time such
retirement benefit becomes payable under this Plan and the Committee is unable
through reasonable efforts, the expense of which shall not exceed two hundred
dollars ($200.00), to locate the person or persons who are legally entitled to
receive such retirement benefit within two (2) years of the date such retirement
benefit becomes payable under this Plan, such retirement benefit shall also be
forfeited.



--------------------------------------------------------------------------------

10.3 Nominal Payments. Notwithstanding anything in the Plan to the contrary, if
the amount of any monthly retirement benefit payable to, or on behalf of, a
Participant or Disabled Participant is less than two hundred dollars ($200.00),
a lump sum payment may be made in lieu of such monthly retirement benefit, at
the discretion of the Committee, which lump sum payment shall be the actuarial
equivalent of such monthly benefit.

ARTICLE 11

Executive Benefits Committee

11.1 General. The Committee shall be the Names Fiduciary for the Plan and shall
consist of not less than three (3) Employees who shall be appointed by and shall
serve at the pleasure of the Board. A member can resign at any time by
delivering his or her written resignation to the Board. A member of the
Committee may be a Participant but, in such case, a claim submitted by one
member of the Committee as a Participant shall be reviewed by one or more other
members of the Committee.

The Company shall indemnify each member of the Committee for any liability,
assessment, loss, expense or other cost of any kind or description whatsoever,
including legal fees and expenses, actually incurred by a member on account of
any action or proceeding, actual or threatened, which arises as a result of
being a member of the Committee.

11.2 Powers. The Committee shall have control over the administration of this
Plan, with all powers necessary to enable it properly to carry out its duties in
this respect, including, without limitation, the designation of Employees as
Participants and the power to waive any conditions or limitations stated in the
Plan whenever the Committee, acting in its absolute discretion, deems such a
waiver to be appropriate under the circumstances. The Committee may appoint in
writing such agents as it may deem necessary for the effective performance of
its duties, and may delegate to such agents those powers and duties, whether
ministerial or discretionary,



--------------------------------------------------------------------------------

which it deems expedient or appropriate. In the event that any agent so
appointed is not an employee of the Company or of a Participating Company, such
agent’s compensation shall be fixed by the Committee and shall be paid by the
Company.

11.3 Records. The Committee shall maintain a current record of all Participants
and of the reimbursement claims submitted by each Participant during each Plan
Year.

ARTICLE 12

Joinder Agreement

A corporation shall become a Participating Company by entering into a Joinder
Agreement with the Company, a sample copy of which is attached hereto as Exhibit
B. The Company shall not execute such a Joinder Agreement without Board
authorization.

ARTICLE 13

Amendment and Termination

13.1 Amendment. This Plan may be amended in any respect and at any time by the
Board in the exercise of its sole discretion. Any such amendment automatically
shall be binding on each Participating Company.

13.2 Termination. The Company reserves the right to terminate the Plan at any
time and to cease the accrual of benefits thereunder.

ARTICLE 14

Miscellaneous

14.1 Headings. The headings and subheadings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
Plan provisions.

14.2 Construction. In the construction of the Plan, the singular shall include
the plural in all cases in which such meaning would be appropriate. This Plan
shall be construed in accordance with the laws of the State of Georgia.



--------------------------------------------------------------------------------

14.3 Agent for Service of Process. The agent for service of process for the Plan
shall be the person currently listed in the records of the Secretary of State of
Georgia as the agent for service of process for the Company.

14.4 Plan Administrator. The Company shall be the Plan Administrator of the Plan
for purposes of compliance with the ERISA reporting and disclosure requirements.

14.5 No Assignment. The benefits provided under this Plan may not be alienated,
encumbered or assigned by a Participant, a Disabled Participant, a Spouse or a
Beneficiary.

14.6 Effect of Plan. This Plan shall not constitute a contract of employment for
any definite term and shall not affect or impair the right of either party to
terminate the employment relationship at any time.

14.7 Legal Competency. The Committee may, in its discretion, make payment either
directly to an incompetent or disabled person, whether because of minority or
mental or physical disability, or to the guardian of such person, or to the
person having custody of such person, without further liability on the part of
the Company, a Participating Company, the Committee, or any person, for the
amounts of such payment to the person on whose account such payment is made.

14.8 Reimbursement Benefits. Each Participant listed on Exhibit A to this Plan
shall be entitled to all benefits provided under Part II of the Cox Newspapers
Executive Benefit Plan (the “CNEBP”) as if such Participant was a participant in
the CNEBP.

14.9 Effective Date. The effective date of the Plan shall be January 1, 1987.
The benefits payable under the Plan shall be effective only to Participants
whose status as an Employee last terminates on or after January 1, 1987.



--------------------------------------------------------------------------------

AMENDMENT NUMBER ONE

TO THE COX EXECUTIVE

SUPPLEMENTAL PLAN

Pursuant to the power of Cox Enterprises, Inc., to amend the Cox Enterprises
Supplemental Plan (the “Plan”), the Plan hereby is amended as follows:

1.

Section 1.3 of the Plan shall be amended by deleting the same in its entirety
and substituting the following therefor:

“1.3 Average Compensation, - means a Participant’s highest average monthly
Compensation paid by the Company to the Participant during any 60 calendar
months out of the 72 consecutive calendar months (or the total of the calendar
months of his or her employment by the Company to a maximum of 60 months, if
less than 72) ending with the calendar month that includes the Participant’s
Normal Retirement Date, Deferred Retirement Date, Disability Retirement Date,
Early Retirement Date or the date his or her employment with the Company
actually terminates when his or her benefits are calculated under Article V of
the Cox Enterprises, Inc. Pension Plan.”

2.

Section 1.14 of the Plan shall be amended by adding to the end thereto the
following:

“. . . or if later, the first day of the first month which coincides with or
next follows the date upon which a Participant completes five years of
participation in the Cox Enterprises, Inc. Pension Plan.”

3.

Section 1.21 of the Plan shall be amended by deleting the words “. . . ten
(10) Years of Vesting Service . . .” therefrom and by substituting therefor the
words “five (5) Years of Vesting Service . . .”.

4.

Section 4.1 of the Plan shall be amended by deleting the last sentence thereof
in its entirety and by substituting the following therefor:

“Notwithstanding the foregoing, any benefits payable to a Disabled Participant
under this Article 4 of the Plan shall be offset on a dollar for dollar basis by
the aggregate of (1) the highest benefit that could be purchased by the Disabled
Participant under



--------------------------------------------------------------------------------

the Cox Enterprises, Inc. Long Term Disability Plan (the “Disability Plan”)
using flex credits provided thereto under the Cox Enterprises, Inc. Flex Plan,
whether or not such benefit actually was purchased, (2) any benefits paid from
the Federal Social Security Administration (primary insurance benefits only) and
(3) any benefits paid under any state and local workers compensation law;
provided, that, with respect to new Participants in the Plan, any offset for
benefits under the Disability Plan in the event such a Participant becomes
disabled in the calendar year in which he or she commences participation in the
Plan shall be limited to benefits actually paid under the Disability Plan.”

5.

Section 4.2 of the Plan shall be amended by deleting the words “. . . but prior
to his or her Normal Retirement Date, . . .” from the sole sentence thereof.

6.

The effective date of amendment numbers 2 and 5 shall be January 1, 1988; the
effective date of amendment numbers 1 and 3 shall be January 1, 1989 and the
effective date of amendment number 4 shall be January 1, 1991.



--------------------------------------------------------------------------------

AMENDMENT NUMBER TWO

TO THE COX ENTERPRISES, INC.

EXECUTIVE SUPPLEMENTAL PLAN

Pursuant to the power of Cox Enterprises, Inc. to amend the Cox Enterprises,
Inc. Executive Supplemental Plan (the “Plan”), the Plan is amended as follows:

1.

Article I of the Plan hereby is amended by deleting Section 1.20 in its entirety
and substituting the following new Section:

“1.20 Spouse shall have the definition of ‘spouse’ provided by the federal
Defense of Marriage Act. If the Defense of Marriage Act no longer is in effect,
then, to the extent permitted by ERISA, the term ‘Spouse’ shall refer only to a
person of the opposite sex who is a husband or a wife.”

2.

The effective date of this amendment shall be January 1, 2004.